PER CURIAM: *
Allan Hawley, federal prisoner # 60662-080, appeals the dismissal of his 28 U.S.C. § 2255 motion, which alleged that the district court erred in sentencing him under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e). On October 27, 2016, the district court found that the application of the ACCA to Hawley was invalidated by Johnson v. United States, — U.S. -, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015). The district court vacated the 240-month sentence under the ACCA and resentenced Hawley to 120 months in prison. Because the district court vacated the sentence from which Hawley seeks relief under § 2255, this appeal does not present a live controversy and is moot. See Rocky v. King, 900 F.2d 864, 867 (5th Cir. 1990). Accordingly, the appeal is DISMISSED as MOOT.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.